       Case 2:21-cv-00907-JTM-DMD Document 1 Filed 05/06/21 Page 1 of 4




                            UNITED STATES DISTRICT COURT

                           EASTERN DISTRICT OF LOUISIANA

                                    STATE OF LOUISIANA


MANUEL TIJERINO                                       CIVIL ACTION

VERSUS                                                JUDGE

ADMINISTRATORS OF THE
TULANE EDUCATIONAL FUND                               STATE OF LOUISIANA


                          PLAINTIFF'S ORIGINAL COMPLAINT

       COMES NOW, MANUEL TIJERINO, plaintiff herein, and for his cause of action files

this Plaintiff's Original Complaint against Defendant, Administrators of the Tulane Educational

Fund, and would respectfully show the Court as follows:

                                     Jurisdiction and Venue

       1. This action is arising under the Family Medical Leave Act ("FMLA"), 29 U.S.C. 2601

       et. seq., to restore plaintiff’s job, to recover damages at law, actual and liquidated, to seek

       compensation and benefits due, in the form of wages and other monetary losses, to

       enforce the rights available under the terms of the FMLA at law and equity, and to

       recover costs, reasonable attorney's fees, any reasonable expert fees, as well as interest on

       all sums as available under the FMLA. This Court has subject matter jurisdiction under

       28 U.S.C. 1331. Venue lies in the Eastern District of Louisiana under 28 U.S.C.

       1391(b)(2).
Case 2:21-cv-00907-JTM-DMD Document 1 Filed 05/06/21 Page 2 of 4




                                       Parties

2. Plaintiff is a citizen of the United States and resides in the State of Iowa. At all times

pertinent herein Plaintiff was an "eligible employee" of Defendant as that term is defined

in the FMLA.

3. Defendant, a corporation doing business in the State of Louisiana. Defendant was at

all pertinent times herein the "employer" of Plaintiff as that term is defined in the FMLA.

                                Statement of Facts

4. Plaintiff began his employment with the Defendant on or about August 11, 2017.

5. During January, 2019 Mr. Tijerino’s wife became pregnant and was deemed “high

risk” due to previous medical complications.

6. On or about January 14, 2019, Mr. Tijerino provided his manager, Mr. Sanchez, with

enough information to suggest that he may qualify for FMLA leave.

7. Mr. Tijerino was not provided with with the required Eligibility Notice, Right and

Responsibilities Notice, and Designation Notice.

8. On or about April 30th, 2019, Mr. Tijerino informed his managers that due to his

wife’s complications, he needed to return to Iowa. His wife was unable to buy groceries

and needed assistance to care for herself.

9. On or about May 6, 2019 Mr. Tijerino was terminated by telephone while in Iowa

with his wife.

10. Defendant's termiantion of Plaintiff interfered with Plaintiff's rights under the FMLA

and right to extended leave and job restoration.

11. As a result of Defendant's FMLA interference and retaliation, Plaintiff suffered

economic injury in the form of past and future lost compensation and benefits, and other




                                         -2-
       Case 2:21-cv-00907-JTM-DMD Document 1 Filed 05/06/21 Page 3 of 4




       monetary losses. Plaintiff seeks recovery of lost compensation and benefits, other

       monetary losses, as established, and reinstatement or front pay in lieu thereof.

       12. Defendant acted willfully in violation of Plaintiff's FMLA rights, and Plaintiff is

       therefore entitled to additional damages under the FMLA.

       13. Because of Defendant's actions, Plaintiff was required to obtain legal assistance to

       enforce his FMLA rights and is entitled to the recovery of reasonable attorney's fees.

       Plaintiff seeks recovery of reasonable attorney's fees, any reasonable expert witness fees,

       and costs as available under the FMLA.

       14. Plaintiff also seeks recovery of pre and post judgment interst and costs as allowed by

       law.

                                    PRAYER FOR RELIEF

       WHEREFORE, Plaintiff prays that the Defendant be cited to appear and answer herein

and that on final hearing the Court enter judgment in favor of Plaintiff and against Defendant for:

               A.     Wages and benefits under the FMLA;

               B.     Compensatory damages under the FMLA;

               C.     Additional liquidated damages under the FMLA;

               D.     Reinstatement or front pay in lieu of reinstatement under the
                      FMLA;

               E.     Costs of court and reasonable expert fees under the FMLA;

               F.     Attorney's fees under the FMLA;

               G.     Prejudgment and post judgment interest as allowed by law;

               H.     For such other and further relief, in law or equity, as this Court
                      may deem appropriate and just.




                                               -3-
Case 2:21-cv-00907-JTM-DMD Document 1 Filed 05/06/21 Page 4 of 4




                             Respectfully Submitted:




                                    s/Gregory J. Miller
                                    Gregory J. Miller (#17059)
                                    MILLER,HAMPTON, & HILGENDORF
                                    3960 Government Street
                                    Baton Rouge, LA 70806
                                    Telephone:    (225) 343-2205
                                    Facsimile:    (225) 343-2870
                                    Email:        gjm@mlhlaw.com




                              -4-
